TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-03-00124-CV



                          Deborah Parker and Donald Parker, Appellants

                                                     v.

                          Highland Lakes Real Estate Company, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
               NO. 99-02545, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                               MEMORANDUM OPINION


                The parties have filed a copy of their Rule 11 agreement with the clerk of this Court,

notifying us that they have settled their differences and wish to dismiss the appeal. We will dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1) (appellate court may dispose of appeal in accordance with an

agreement signed by all parties or their attorneys and filed with the clerk).




                                                  W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: June 26, 2003